FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

BRUCE W. CHRISTENSEN,                 
               Plaintiff-Appellant,         No. 04-35409
                v.
                                             D.C. No.
                                          CV-03-01409-GMK
STEVEDORING SERVICES OF AMERICA,
INC.; HOMEPORT INSURANCE CO.,                 OPINION
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
                for the District of Oregon
         Garr M. King, District Judge, Presiding

                 Argued and Submitted
          September 16, 2005—Portland, Oregon

                  Filed December 7, 2005

     Before: Raymond C. Fisher, Ronald M. Gould and
              Carlos T. Bea, Circuit Judges.

                 Opinion by Judge Fisher




                           15845
             CHRISTENSEN v. STEVEDORING SERVICES        15847


                         COUNSEL

Charles Robinowitz, Portland, Oregon, for the plaintiff-
appellant.

John Dudrey, Williams Fredrickson, LLC, Portland, Oregon,
for the defendants-appellees.


                         OPINION

FISHER, Circuit Judge:

  Bruce W. Christensen appeals the district court’s order dis-
missing his action against Stevedoring Services of America,
Inc. and Homeport Insurance Co. (“defendants”) to enforce an
15848        CHRISTENSEN v. STEVEDORING SERVICES
award of attorney’s fees and costs pursuant to the Longshore
and Harbor Workers’ Compensation Act (“LHWCA”), 33
U.S.C. § 921(d). Because Christensen’s appeal of his underly-
ing compensation award was still pending, the district court
dismissed Christensen’s claim for lack of subject matter juris-
diction. We affirm.

                    I.   BACKGROUND

   Christensen, a longshoreman, filed claims for permanent
partial disability and permanent total disability under the
LHWCA for injuries sustained in April 1997 and April 1999.
An administrative law judge (“ALJ”) awarded Christensen
compensatory benefits for permanent partial disability but less
than he requested, leading him to appeal the compensation
award to the Department of Labor’s Benefits Review Board
(“Benefits Review Board” or “Board”). The ALJ also
awarded Christensen attorney’s fees and costs in the amount
of $16,614.73, a determination he also appealed as inade-
quate. Defendants did not appeal either award. While Chris-
tensen’s appeals were pending, he filed the present action in
federal district court to enforce the ALJ’s award of attorney’s
fees under the LHWCA.

   Shortly after Christensen filed his attorney’s fees enforce-
ment action, defendants paid the $16,614.73, mooting that
part of his claim. He continues to seek additional fees and
costs, also under 33 U.S.C. § 921(d), arising from the enforce-
ment action itself. The district court granted summary judg-
ment to defendants because it found that the underlying
compensation award was not final given Christensen’s appeal
of it to the Benefits Review Board. Consequently, the district
court concluded that it lacked subject matter jurisdiction
under the LHWCA to entertain Christensen’s modified
enforcement action.
               CHRISTENSEN v. STEVEDORING SERVICES                 15849
                 II.   STANDARD OF REVIEW

   We review a district court’s dismissal for lack of jurisdic-
tion de novo. Luong v. Circuit City Stores, Inc., 368 F.3d
1109, 1111 n.2 (9th Cir. 2004).

                        III.   DISCUSSION

   We must decide whether a compensation award is “final”
under the LHWCA when the defendant-employer against
whom the award is granted has not appealed the award, but
the prevailing claimant has.

   [1] Section 921 of the LHWCA governs the appeal and
finality of compensation orders. See 33 U.S.C. § 921.1 It pro-
vides that “[a] compensation order shall become effective
when filed . . . and, unless proceedings for the suspension or
setting aside of such order are instituted . . . shall become
final at the expiration of the thirtieth day thereafter.” § 921(a)
(emphasis added). The Act also specifies that an award of
attorney’s fees is not payable until after the underlying com-
pensation order becomes final. § 928(a). Christensen contends
that the ALJ’s compensation award was final as to the defen-
dants, and thus enforceable, when they failed to appeal the
ALJ’s decision. Defendants argue that the ALJ’s award is not
enforceable because Christensen’s appeal rendered the ALJ’s
decision not final.

   [2] Christensen relies principally on a decision by the Ben-
efits Review Board in Vonthronsohnhaus v. Ingalls Shipbuild-
ing, Inc., 24 B.R.B.S. 154, 1990 WL 284105 (June 29, 1990).
There the Board held that an award of attorney’s fees against
an employer was an enforceable final order — once the Board
had ruled on claimant’s appeal — when the employer had not
appealed the underlying compensation award. Christensen
urges us to adopt Vonthronsohnhaus as a proper construction
  1
   All statutory citations are to 33 U.S.C. unless otherwise indicated.
15850          CHRISTENSEN v. STEVEDORING SERVICES
of the statute and to apply it to his circumstances here. He rea-
sons that when a claimant appeals a compensation award, he
can recover the greater amount if he wins but will remain
entitled to the original sum awarded even if he loses. Because
the non-appealing defendant must therefore pay at least the
amount the ALJ originally awarded, that award is final.

   [3] Although there is some force to Christensen’s logic, we
are constrained to reject it because of the statute’s plain lan-
guage — notwithstanding the Board’s decision in Vonthron-
sohnhaus. First, in Vonthronsohnhaus the Board had decided
the merits of the claimant’s appeal in his favor and was
remanding to the ALJ for further proceedings; thus the pro-
ceedings were farther along than in Christensen’s case, where
the Board had not decided the merits of his appeal.2 Second,
even granting that the logic of Vonthronsohnhaus works in
Christensen’s favor, because the Benefits Review Board is not
a policy-making body, we do not give special deference to its
interpretations of the LHWCA. See Hunt v. Director, OWCP,
999 F.2d 419, 421 (9th Cir. 1993); see also Potomac Elec.
Power Co. v. Director, OWCP, 449 U.S. 268, 278 n.18
(1980). We do, however, accord “considerable weight” to the
construction of the LHWCA urged by the Director of the
Office of Workers’ Compensation Programs. See Force v.
Director, OWCP, 938 F.2d 981, 983 (9th Cir. 1991). Where
the relevant statute is “easily susceptible” of the Director’s
interpretation, “we need go no further.” Id. at 984.

   [4] Here, the Director has not clearly adopted the Board’s
application of the statute in Vonthronsohnhaus. Following
that decision, the then-Director did successfully move the
Board to designate Vonthronsohnhaus as a case suitable for
publication and available as precedent. However, the Board
appears to have qualified its earlier ruling in a case in which
  2
    We do not, therefore, decide whether the Board’s ruling on the facts
presented in Vonthronsohnhaus was a permissible application of the final-
ity requirement.
              CHRISTENSEN v. STEVEDORING SERVICES          15851
the claimant took his appeal to the Board and then to the
Ninth Circuit — a procedural posture more analogous to
Christensen’s here. In that case, the Board held that a fee
award “is not enforceable until all appeals are exhausted . . . .”
Bellmer v. Jones Oregon Stevedoring Co., 32 B.R.B.S. 245,
1998 WL 850155, *1 (Sept. 18, 1998) (noting that “counsel’s
fee award became enforceable” only when the Ninth Circuit
issued its decision). Under these circumstances, we decline to
give “considerable weight” to Vonthronsohnhaus.

   [5] Irrespective of the Board’s rulings in these two cases
and the Director’s views, we conclude that the district court
properly based its decision on the statute’s plain language.
Sections 921 and 928 do not distinguish between appeals by
one party and another. Section 921(a) says that a compensa-
tion order is final 30 days after it is filed, unless appealed.
Section 928(a) provides that an award of attorney’s fees and
costs shall be paid after the compensation order becomes
final. Given Christensen’s appeal of the compensation order,
the ALJ’s award was not “final” as the LHWCA requires.
That the defendants did not appeal the compensation award
does not alter the fact that Christensen did. And absent a final
compensation award, the district court lacked jurisdiction to
hear Christensen’s enforcement action.

   Although our cases have not overtly addressed the situation
in which the claimant alone appeals the underlying award,
they are consistent with our reading of the finality proviso. In
Thompson v. Potashnick Constr. Co., 812 F.2d 574 (9th Cir.
1987), in which an employer appealed a compensation order,
we held that an attorney’s fees award under the LHWCA is
not enforceable if the underlying compensation award or the
fee award has been appealed. “A compensation order is final
thirty days after it is filed, unless appealed. . . . Because the
compensation award is not final until the appeal has been
determined, the attorney’s fees order is not enforceable under
section 928(a) during the pendency of the appeal of a com-
pensation award.” Id. at 576. Similarly, in Johnson v. Direc-
15852        CHRISTENSEN v. STEVEDORING SERVICES
tor, OWCP, 183 F.3d 1169, 1171 (9th Cir. 1999), we
concluded that “[a] fee award does not become final and
enforceable . . . until all appeals are exhausted with regard
both to the fee award and the underlying benefit award.”
(Emphasis added.) In these cases, we relied on the plain lan-
guage of sections 921 and 928 and the normal construction
given to the term “final” in administrative proceedings.

   Christensen argues that considering the ALJ’s award as not
final, thereby delaying its enforcement, creates a needless eth-
ical conflict between claimants and their counsel in LHWCA
proceedings: in order to secure payment of fees and costs
sooner, counsel may be tempted to advise clients not to appeal
compensation awards. Although we are concerned about the
possible ethical implications of section 921(a), it is Congress’
role or that of the agency to address them. Indeed, recognizing
the economic penalty claimants’ counsel may incur by filing
an appeal, the Benefits Review Board has held that counsel
may request fee enhancements as supplemental fee petitions
and not as requests to reopen fee awards that have become
final. See Bellmer, 32 B.R.B.S. 245, 1998 WL 850155, at *1;
see also Johnson, 183 F.3d at 1171 (recognizing claimants’
interest in receiving compensation for delay in payment of fee
awards, partially addressed by Bellmer’s supplemental-fee
ruling). In this way, counsel may seek additional fees arising
from delay in the appellate process without postponing their
ability to collect an original fee award that has become
enforceable. Cf. Wells v. Int’l Great Lakes Shipping Co., 693
F.2d 663, 665-66 (7th Cir. 1982) (suggesting that counsel
could seek increased fees after successful appeal to reflect
loss of interest due to delay in collecting fee award). We also
observe that counsel — whose chief duty is to advocate zeal-
ously on behalf of their clients — have a rational economic
incentive to pursue meritorious appeals that could result in
concomitantly larger awards of attorney’s fees.

  Because Christensen’s compensation award was not final,
we affirm the district court’s determination that it lacked sub-
             CHRISTENSEN v. STEVEDORING SERVICES        15853
ject matter jurisdiction to entertain Christensen’s attorney’s
fees enforcement action.

  AFFIRMED.